Citation Nr: 1639146	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-32 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran had active duty for training in the United States Army National Guard from October 1990 to January 1991 and from May 1, 1992 to May 9, 1992.  He was ordered to active duty from June 2007 to May 2008.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In July 2016, the Veteran had a videoconference hearing with the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


REMAND

The Veteran contends that he has a psychiatric disability, primarily as a result of combat in Iraq.  Therefore, he maintains that service connection is warranted for posttraumatic stress disorder (PTSD).  However, the scope of the claim is not limited to that condition and may include other psychiatric disabilities, such as depression, anxiety, and attention deficit hyperactivity disorder noted in the treatment records.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

During the July 2016 hearing, the Veteran testified that his PTSD was manifested, in part, by anger and that it contributed to the loss of his job, his marriage, and his home.  The Veteran's employment records have not been associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran for the name and address of all health care providers or medical facilities who have treated him for any psychiatric disability since January 2014.  Then, request the records of that treatment.  

2.  Ask the Veteran for the names and addresses of all employers for whom he has worked since May 2008.  Then, ask each employer or former employer complete VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, and provide any relevant medical or personnel records.  In particular, request the Veteran's records from the museum where he worked in security until March 2011.  Also ascertain whether the Veteran ever obtained employment with the VA as suggested in a VA Patient Advocate Note, dated in November 2013.

3.  Then, schedule the Veteran for a VA examination with a psychologist or psychiatrist.  The examiner must review the claims file and should note that review in the report.  The examiner should diagnose all psychiatric disabilities found.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each psychiatric disability diagnosed is related to the Veteran's service.  The examiner should specifically state whether each criterion for a diagnosis of PTSD is met.  If a diagnosis of PTSD is appropriate, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that PTSD is the result of service or the fear of hostile military or terrorist activity during service.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

